Moore, J.
Each of the parties to this litigation is more *108than 60 years old. The complainant was granted a decree of divorce. The decree provided the household furniture should be divided and for the sum of $800 as alimony to be paid to complainant in lieu of dower. The complainant claims the allowance for alimony is too small. We agree with her. It would profit no one to make a detailed statement of what the record contains. It shows that complainant has property worth upwards of $1,300, while defendant is worth upwards of $6,200. A decree may be entered here amending the decree, so as to give complainant $1,500, instead of $800. In all other respects the decree of the court below will stand.
Complainant is given costs of this court.
Montgomery, Ostrander, Hooker, and Brooke, JJ., concurred.